United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1343
                         ___________________________

                              Timothy Joseph Carroll,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

Chris Luebe; Leon Chapmen; Hunter Lewis; James Johnson; Edgar Olivan; Corey
 Black; Julie Batenhorst; Joy Johnson, Nurse; Kain Sparr; Mike Mejstrik; Verlin
 Redlinger; Cheryl Heiman; Chris Neuhaus; Ray Winter; Dr. Juvet Che; Andrew
                    Corbin; Tyler Stender; Kolton Neuhaus,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                            Submitted: August 22, 2022
                              Filed: August 25, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Timothy Carroll, an involuntarily committed patient in a sex offender treatment
program at Norfolk Regional Center in Nebraska, appeals an order of the district
court1 dismissing his action brought under 42 U.S.C. § 1983. Upon careful de novo
review, we agree with the district court that the complaint did not sufficiently allege
which, if any, defendants knew there was a substantial risk of serious harm to Carroll,
and did not allege specific facts indicating how the defendants responded
unreasonably to the risk. See Nelson v. Shuffman, 603 F.3d 439, 446-47 & n.3 (8th
Cir. 2010); Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997); Martin v. Sargent,
780 F.2d 1334, 1337 (8th Cir. 1985). We conclude that the district court did not
abuse its discretion in denying Carroll’s post-judgment motion for reconsideration,
as he did not explain why he had not been able to complete the amended complaint
by the extended deadline or otherwise show exceptional circumstances warranting
relief under Fed. R. Civ. P. 59(e). See Alleruzzo v. SuperValu, Inc. (In re SuperValu,
Inc.), 925 F.3d 955, 962 (8th Cir. 2019); Ryan v. Ryan, 889 F.3d 499, 507-08 (8th Cir.
2018). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-